       Case 2:18-cr-00136-TLN Document 72 Filed 11/25/20 Page 1 of 4


 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ALFREDO SANCHEZ
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11   UNITED STATES OF AMERICA,                              Case No.: 2:18-CR-00136-TLN
12                  Plaintiff,                              STIPULATION AND ORDER TO
13          v.                                              CONTINUE STATUS CONFERENCE

14
                                                            Date: December 3, 2020
15   ALFREDO SANCHEZ,                                       Time: 9:30 a.m.
                                                            Courtroom: 2
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          This case was previously set for a status conference on December 3, 2020. This Court
20   has issued a series of General Orders to address public health concerns related to COVID-19
21   and to suspend jury trials in the Eastern District of California. By stipulation, the parties now
22   move to continue the status conference to March 4, 2021, at 9:30 a.m., and to exclude time
23   between December 3, 2020 and March 4, 2021.
24          Although the General Orders address the district-wide health concern, the Supreme
25   Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s]
26   substantive openendedness with procedural strictness,” “demand[ing] on-the-record findings”
27   in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
28   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any


                                                            1
                                 STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                              CASE NO.: 2:18-CR-00136-TLN
         Case 2:18-cr-00136-TLN Document 72 Filed 11/25/20 Page 2 of 4


 1   such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d
 2   1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance
 3   must set forth explicit findings on the record “either orally or in writing”).
 4           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
 5   mandatory and inexcusable—General Orders 611, 612, and 617 require specific
 6   supplementation. Ends-of-justice continuances are excludable only if “the judge granted such
 7   continuance on the basis of his findings that the ends of justice served by taking such action
 8   outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
 9   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the
10   record of the case, either orally or in writing, its reason or finding that the ends of justice served
11   by the granting of such continuance outweigh the best interests of the public and the defendant
12   in a speedy trial.” Id.
13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
14   (Local Code T4). Although the Speedy Trial Act does not directly address continuances
15   stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to
16   order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
17   week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States,
18   644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the
19   trial to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329
20   (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001 terrorist
21   attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more
22   enduring, barrier to the prompt proceedings mandated by the statutory rules.
23           In light of the societal context created by the foregoing, this Court should consider the
24   following case-specific facts in finding excludable delay appropriate in this particular case
25   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court
26   should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
27   1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
28
     1
      The parties note that General Order 612 acknowledges that a district judge may make “additional findings to
     support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18, 2020).
                                                             2
                                  STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                               CASE NO.: 2:18-CR-00136-TLN
       Case 2:18-cr-00136-TLN Document 72 Filed 11/25/20 Page 3 of 4


 1                                            STIPULATION
 2          Plaintiff United States of America, by and through its counsel of record, and defendant,
 3   by and through defendant’s counsel of record, hereby stipulate as follows:
 4          1.     By previous order, this matter was set for status on December 3, 2020.
 5          2.     By this stipulation, defendant now moves to continue the status conference until
 6   March 4, 2021, at 9:30 a.m., and to exclude time between December 3, 2020, and March 4,
 7   2021, under Local Code T4.
 8          3.     The parties agree and stipulate, and request that the Court find the following:
 9                 a) Counsel for the Defendant underwent a major surgical procedure on
10          November 13, 2020, and has not been discharged from the hospital as of the date of this
11          stipulation. Counsel’s recovery is expected to take six to eight weeks.
12                 b) Counsel for Defendant desires additional time to recover, consult with his
13          client, conduct further investigation, review discovery, prepare for a possible trial, and to
14          continue to explore a potential resolution to this case.
15                 c) Counsel for Defendant believes that failure to grant the above-requested
16          continuance would deny him the reasonable time necessary for effective preparation,
17          taking into account the exercise of due diligence.
18                 d) The government does not object to the continuance.
19                 e) Based on the above-stated findings, the ends of justice served by continuing
20          the case as requested outweigh the interest of the public and the defendant in a trial
21          within the original date prescribed by the Speedy Trial Act.
22                 f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
23          3161, et seq., within which trial must commence, the time period of December 3, 2020
24          to March 4, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
25          3161(h)(7)(A), B(ii), (iv) [Local Code T4] because it results from a continuance granted
26          by the Court at defendant’s request on the basis of the Court’s finding that the ends of
27          justice served by taking such action outweigh the best interest of the public and the
28          defendant in a speedy trial.



                                                         3
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
       Case 2:18-cr-00136-TLN Document 72 Filed 11/25/20 Page 4 of 4


 1          4.      Nothing in this stipulation and order shall preclude a finding that other
 2   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
 3   period within which a trial must commence.
 4          IT IS SO STIPULATED.
 5                                                           Respectfully submitted,
 6   DATED:      November 25, 2020                     By: /s/Cameron Desmond
 7                                                         CAMERON DESMOND
                                                           Assistant United States Attorney
 8
 9
10   DATED:      November 25, 2020                     By: /s/Anthony P. Capozzi
                                                           ANTHONY P. CAPOZZI
11                                                         Attorney for Defendant ALFREDO
                                                           SANCHEZ
12
13
14
15                                               ORDER

16          For reasons set forth above, the continuance requested by the parties is granted for

17   good cause and time is excluded under the Speedy Trial Act from December 3, 2020, to and

18   including March 4, 2021, based upon the Court’s finding that the ends of justice outweigh the

19   public’s and defendant’s interest in a speedy trial. 18 U.S.C. §3161(h)(7)(A).

20          IT IS ORDERED that the Status Conference currently scheduled for December 3,

21   2020, at 9:30 a.m. is continued to March 4, 2021, at 9:30 a.m.

22          IT IS SO ORDERED.

23   DATED: November 25, 2020

24
25                                                             Troy L. Nunley
26                                                             United States District Judge

27
28



                                                         4
                              STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                                           CASE NO.: 2:18-CR-00136-TLN
